DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-6, 8, 10, 13-14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 10, the recitation of “each tube” and “its corresponding magnet” creates confusion. It is unclear whether each tube is additional to or one of the tubes of the array of tubes. Correction with “each tube of the array of tubes” or similar is recommended. Like wise the pronoun “its” adds confusion as to whether the tube or some element is referenced by the pronoun. Furthermore, it is confusing as to whether the corresponding magnet is addition to or one of the array of magnets. Correction with “a corresponding magnet of the array of magnets” or similar is suggested.
Regarding claims 5 and 13, the recitation of “each foot” creates confusion. Are these taken from the plurality of feet or in addition to? Correction with “each of the plurality of feet” or similar is recommended.
Regarding claims 8 and 16, the recitation of “a tube” creates confusion. Is the tube one of the array of tubes or an additional tube? Correction with a tube of the array of tubes” or similar language is suggested.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-10, and 13-16 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Nisson et al. (US 2002/0174878).
Regarding claims 1 and 9, Nisson et al. discloses a magnetic particle washing device and method of use thereof (title/abstract) in figures 8-10b comprising
providing an array of magnets (120) configured to interact with a tube holder plate (820), wherein the tube holder plate comprises an array of tubes (140); 
and providing a raised frame extending around a periphery of the array of magnets such that the raised frame is configured to support the tube holder plate such that the array of tubes is suspended above the array of magnets (840).
Regarding claims 2 and 10, wherein the array of tubes is suspended above the array of magnets at a height such that each tube does not come in contact with its corresponding magnet (see figures 10a/b).
Regarding claims 5 and 13, Nisson further provides wherein the array of magnets are held by a magnet holder plate (100), and wherein the raised frame comprises a plurality of feet, wherein each foot fits into a corresponding hole on the magnet holder plate such that the raised frame is mounted on the magnet holder plate ([0038]).
Regarding claims 6 and 14, Nisson further provides wherein the raised frame is mounted on the magnet holder plate such that the raised frame is raised above the magnet holder plate (see figures 10a/b).
	Regarding claims 7-8 and 15-16, Nisson further provides the raised frame(820) comprises a plurality of collars (see holes in 820 receiving the tubes, note also restraint mechanism 830), wherein each of the collars constrains a x location and a y location of the tube holder plate and wherein each of the collars constrains the x location and the y location by having a tube inserted into the collar (see in figures 10a/b).
Claim(s) 1-4 and 9-12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Siow et al. (US 2019/0039034).
Regarding claims 1 and 9, Siow et al. discloses a sample processing apparatus and the use thereof (title/abstract) in figures 1-11 comprising
providing an array of magnets (magnet array 108 with magnets 126) configured to interact with a tube holder plate (300), wherein the tube holder plate comprises an array of tubes (336); 
and providing a raised frame extending around a periphery of the array of magnets such that the raised frame is configured to support the tube holder plate such that the array of tubes is suspended above the array of magnets (116).
Regarding claims 2 and 10, wherein the array of tubes is suspended above the array of magnets at a height such that each tube does not come in contact with its corresponding magnet (see figure 9 for example, tubes 336 above magnet 126).
Regarding claims 3-4 and 11-12, Siow et al. further provides the array of magnets comprises an array of ring magnets (126, [0040]) and wherein the array of tubes (336) is suspended above the array of ring magnets such that the bottom ends of the tubes are not resting within the hollow spaces of the ring magnets at different depths (see each is level with each other, figure 9 for example), wherein the array of tubes is suspended above the array of ring magnets such that the tube holder plate is leveled with respect to the array of ring magnets (e.g. figure 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stelling (US 2018/0362963) is cumulative to the above noted references in providing ring or partially ring like magnets (figure 4e, magnet 2) and useful with a well plate or similar arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759